—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered May 2,1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4x/2 to 9 years, and convicting him, upon his plea of guilty, of violation of probation, and resentencing him to a consecutive term of 1 to 4 years, unanimously affirmed.
Defendant’s contention that a vial of cocaine recovered from a mailbox was the product of an improper warrantless search is unpreserved for appellate review (People v Fung, 227 AD2d *196173, lv denied 88 NY2d 985), and we decline to review it in the interest of justice.
The court properly closed the courtroom during the undercover officer’s trial testimony, since his testimony at the Hinton hearing demonstrated that he had active investigations ongoing in the immediate vicinity of the courthouse as well as post-arrest cases pending in the courthouse. We note that the court nevertheless allowed defendant’s girlfriend to remain.
Finally, we perceive no abuse of discretion in sentencing. Concur—Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.